BaldwiN, J.
The first assignment of error is: That the District Court erred in overruling the objections made by defendants to certain questions propounded by plaintiff to his witnesses. It appears that upon the trial the plaintiff introduced one John Helmer as his witness, and asked whether the issuing of the attachment had injured the standing and credit of the plaintiff; and what he had heard Campbell say in regard to getting plaintiff in the penitentiary, since or about the commencement of this suit; to which questions defendants objected, which objections were *339overruled by the court. It docs not appear whether the questions were answered or not, nor that the defendants were in any manner prejudiced by such questions, and in the absence of such showing, this court will not, for this error, interfere with the judgment of the District Court.
The second error assigned is: That the court erred in refusing to give an instruction to the jury as asked by defendants, as follows: “ That if the original cause wherein the attachment had issued against Campbell were pending at the commencement of this suit, and the attachment had not been dismissed or vacated, the jury must find for the defendant.”
The plaintiff’s right of action on the bond accrues as soon as he is disturbed in the possession of the property levied upon by virtue of the writ of attachment, provided it was wrongfully issued; and section 1854 of the Code expressly provides that he is not compelled to wait until the principal suit is determined, before he can sue on the bond. See Raven v. Webster, 3 Iowa 502. The court did not err in refusing to give this instruction to the jury.
The third assignment of error is: That the court erred in giving an instruction to the jury as asked, which was as follows: “ The plaintiff claims damages by reason of the loss of credit and character, on account of wrongful suing out of the attachment, and the defendant has taken issue thereon, and it is proper matter for your consideration, if you find that the defendant was willfully wrong in suing out the attachment.”
This instruction assumes a state of pleadings unsupported by the record. Plaintiff does not claim any damages on account of the loss of credit and character. His only claim is that by the issuing of the attachment, he was injured in his standing and reputation in society. Supposing, however, that standing and reputation in society has the same signification as credit and character, is the injury to credit and character a proper matter to be taken into consideration by *340the jury, in estimating plaintiff’s damages in an action upon an attachment bond ? We think not.
In such actions the plaintiff is entitled to recover as damages all losses and expenses incurred by him, in making defense to the attachment proceedings,'and such losses as he may have sustained by being deprived of the use of the property'attached, and any injury thereto by its loss or depreciation in value; and for such losses and trouble he should be liberally rewarded. If the attachment was sued out willfully wrong, his damages should be for such losses and trouble, not only compensatory but exemplary. But injuries to credit, or character, or business, are too remote.and speculative to be considered in an action of this kind.
Judgment reversed and cause remanded.